USCA11 Case: 20-11734      Date Filed: 11/20/2020   Page: 1 of 5



                                                             [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-11734
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 0:97-cr-06007-FAM-5



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

MARC VALME,
a.k.a. Palmis,
a.k.a. Palmiste,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                              (November 20, 2020)

Before WILSON, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-11734       Date Filed: 11/20/2020    Page: 2 of 5



      Marc Valme, pro se, appeals the district court’s denial of his motion to

reduce his life sentence under 18 U.S.C. § 3582(c)(2) based on Amendment 782 to

the Sentencing Guidelines. We vacated and remanded, in part, the district court’s

previous denial of Valme’s motion because the district court did not follow the

required two-step process for ruling on § 3582(c)(2) motions. United States v.

Valme, 802 F.App’x 485 (11th Cir. 2020).We also affirmed the district court’s

denial of Valme’s motion to the extent he brought it under the First Step Act of

2018 (“First Step Act”).

      On remand, the district court again denied Valme’s motion. Now, he argues

that his sentence should be reduced because Amendment 782 lowered his offense

level and guideline range and that the 18 U.S.C. § 3553(a) factors warranted

release based on his post-sentencing conduct. Valme also raises substantive

attacks against his convictions and sentences and again raises First Step Act issues.

      In 18 U.S.C. § 3582(c)(2) proceedings, we review de novo the district

court’s legal conclusions regarding the scope of its authority under the Sentencing

Guidelines. United States v. Caraballo-Martinez, 866 F.3d 1233, 1238 (11th Cir.

2017). If § 3582(c)(2) applies, a district court’s decision to grant or deny a

sentence reduction is reviewed only for an abuse of discretion. Id. Pro se

pleadings are liberally construed. United States v. Webb, 565 F.3d 789, 792 (11th

Cir. 2009).


                                          2
          USCA11 Case: 20-11734       Date Filed: 11/20/2020   Page: 3 of 5



      Under § 3582(c)(2), a district court may reduce the prison sentence of a

“defendant who has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(2); see also U.S.S.G. § 1B1.10(a)(1). “The

purpose of § 3582(c)(2) is to give a defendant the benefit of a retroactively

applicable amendment to the guidelines.” United States v. Glover, 686 F.3d 1203,

1206 (11th Cir. 2012). Section 3582(c)(2) does not grant the court jurisdiction to

consider extraneous resentencing issues, including collateral attacks on a sentence.

See United States v. Bravo, 203 F.3d 778, 782 (11th Cir. 2000) (district court had

no jurisdiction in a § 3582(c)(2) proceeding to consider a defendant’s Eighth

Amendment claim that his sentence constituted cruel and unusual punishment).

Collateral attacks must be brought under 28 U.S.C. § 2255. See id.

      Amendment 782 to the Sentencing Guidelines reduced by two the base

offense levels of certain drug offenses. See U.S.S.G. App. C, Amend. 782 (2014).

After Amendment 782, being responsible for an amount between 150 to 450

kilograms of cocaine results in a base offense level of 36. Id. § 2D1.1(c)(2).

      A district court may not reduce a defendant’s term of imprisonment unless:

(1) the defendant’s sentence was based upon a guideline range that the Sentencing

Commission subsequently lowered; and (2) a reduction is consistent with

applicable policy statements issued by the Sentencing Commission. 18 U.S.C.


                                          3
          USCA11 Case: 20-11734        Date Filed: 11/20/2020     Page: 4 of 5



§ 3582(c)(2). The district court must follow a two-step process in ruling on a

§ 3582(c)(2) motion. Bravo, 203 F.3d at 780. First, the court must recalculate the

defendant’s sentence by substituting the amended guideline range for the originally

applied guideline range. Id. At this step, all other guideline application decisions

made during the original sentencing remain intact. Id. Second, the court must

consider the § 3553(a) sentencing factors and may consider the defendant’s post-

sentencing conduct in deciding whether a reduction of sentence is warranted.

United States v. Williams, 557 F.3d 1254, 1256 (11th Cir. 2009). In doing so, the

district court is not required to articulate each § 3553(a) factor if the record, as a

whole, demonstrates that it took the pertinent factors into account. Id. While the

two-step analysis is required, the district court’s decision whether to reduce the

defendant’s sentence is discretionary. Id. at 1257.

      The district court did not abuse its discretion by denying Valme’s motion on

remand because it performed the required two-step process and properly

considered the § 3553(a) sentencing factors before coming to its decision. See

Williams, 557 F.3d at 1257. After assuming that Valme had met his burden of

showing that his base offense level should be reduced by two levels under

Amendment 782, the district court accounted for the pertinent § 3553(a) sentencing

factors. The district court was not required to consider Valme’s post-sentencing

conduct. See id. at 1256. We have already affirmed the district court’s denial of


                                            4
          USCA11 Case: 20-11734      Date Filed: 11/20/2020   Page: 5 of 5



relief under the First Step Act. And Valme’s substantive challenges to his

convictions and sentences should be brought in a different proceeding. See Bravo,

203 F.3d at 782. Accordingly, we affirm.

      AFFIRMED.




                                         5